MEMORANDUM2
Daniel Chavezr-Barraza appeals the 29-month sentence imposed following his guilty plea to one count of illegal re-entry, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Chavez-Barraza contends that the district court improperly enhanced his sentence on the basis of a prior state conviction that qualified as an aggravated felony under the United States Sentencing Guidelines that was neither charged in the information nor proved beyond a reasonable doubt. Chavez-Barraza’s argument is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), which the Supreme Court in Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000) expressly declined to revisit. Apprendi, 120 S.Ct. at 2362; see also United States v. Pacheco-Zepeda, 234 F.3d 411, 414 (9th Cir.2000).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.